Citation Nr: 0119434	
Decision Date: 07/26/01    Archive Date: 07/31/01

DOCKET NO.  01-05 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether the appellant is the surviving spouse of the veteran 
for the purposes of receipt of improved death pension 
benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from April 1942 to December 
1945.  He died on October 19, 1990.  The appellant has 
claimed to be the surviving spouse of the veteran.

This appeal arose from an October 2000 Administrative 
Decision of the Wichita, Kansas, Department of Veteran 
Affairs (VA), Regional Office (RO), which found that the 
appellant could not be recognized as the common law spouse of 
the veteran.


FINDINGS OF FACT

1.  The appellant and the veteran married on August 18, 1969; 
they divorced on August 4, 1983.

2.  The appellant did not live with the veteran continuously 
during the two year period prior to his death (covering the 
claimed onset of their common law marriage and his date of 
death) and they did not hold themselves out as husband and 
wife to the general public.


CONCLUSION OF LAW

The appellant is not the surviving spouse of the veteran for 
the purpose of entitlement to improved death pension.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. §§ 3.1(j); 3.50(b); 3.53 
(2000); VBA Adjudication Manual M21-1, Part IV, § 12.04.  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This newly enacted legislation provides, among other 
things, for VA assistance to claimants under certain 
circumstances and the duty to notify a veteran of the laws 
and regulations used in the appeal and of the need to submit 
evidence to substantiate the claim(s).  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the notice/assistance 
provisions of the new legislation.  The record includes 
statements from the appellant, family and friends; 
Eligibility Verification Reports; the veteran's death 
certificate; claims for a burial flag and burial benefits; an 
award letter from the Social Security Administration; and 
note concerning a loan.  No additional pertinent evidence has 
been identified by the appellant, and the Board therefore 
finds that the record as it stands is complete and adequate 
for appellate review.  Further, the appellant and her 
representative have been adequately notified of the 
applicable laws and regulations which set forth the criteria 
for entitlement to recognition as the surviving spouse of the 
veteran.  The Board concludes that the discussions in the 
rating decision, statement of the case, and letters have 
informed the appellant and her representative of the 
information and evidence necessary to warrant entitlement to 
the benefit sought, and there has therefore been compliance 
with VA's notification requirement.  The Board therefore 
finds that the record as it stands is adequate to allow for 
equitable review of the appellant's claim and that no further 
action is necessary to meet the requirements of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Under the circumstances of this case, a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Moreover, 
given the completeness of the present record which shows 
substantial compliance with the notice/assistance provisions 
of the new legislation, the Board finds no prejudice to the 
appellant by proceeding with appellate review despite the 
fact that implementing regulations have not yet been 
finalized.

According to 38 C.F.R. § 3.1(j) (2000), "marriage" means a 
marriage valid under the law of the place where the parties 
resided at the time of the marriage, or the law of the place 
where the parties resided when the right to benefits accrued.  
The October 2000 Administrative decision indicated that the 
state of Kansas does recognize common law marriages as valid 
marriages.  

A "surviving spouse" means a person of the opposite sex 
whose marriage to the veteran meets the requirements of 
38 C.F.R. § 3.1(j) and who was the spouse of the veteran at 
the time of the veteran's death and:

	(1) who lived with the veteran continuously from the 
date of marriage to the date of the veteran's death, except 
where there was a separation which was due to the misconduct 
of or was procured by the veteran without the fault of the 
spouse; and 

	(2) except as provided in 38 C.F.R. § 3.55 (which refers 
to the reinstatement of benefits eligibility based upon 
terminated marital relationships), has not remarried or has 
not since the death of the veteran and after September 19, 
1962, lived with another person of the opposite sex and held 
herself or himself out openly to the public to be the spouse 
of such other person.

38 C.F.R. § 3.50(b) (2000).

According to 38 C.F.R. § 3.53(a) (2000), the requirement that 
there must be continuous cohabitation from the date of 
marriage to the date of death of the veteran will be 
considered as having been met when the evidence shows that 
any separation was due to the misconduct of, or procured by, 
the veteran without the fault of the surviving spouse.  
Temporary separations which ordinarily occur, including those 
caused for the time being through fault of either party, will 
not break the continuity of cohabitation.

VBA's Adjudication Manual, M21-1, Part IV, § 12.04, states 
that there are three requirements that must be met to 
establish a common law marriage.  There must be (1) an 
agreement by the parties to be married; (2) the parties must 
have cohabited (lived together); and (3) the parties must 
have held themselves out to the public as married.

The evidence of record indicates that the appellant and the 
veteran were married on August 18, 1969.  They were divorced 
on August 4, 1983; the divorce decree listed "irreconcilable 
differences" as the cause for the divorce.  In her 
application for VA death pension benefits, the appellant 
reported that she had married Kenneth Pribbernow in September 
1981 and that they were divorced on October 6, 1988.  

The appellant has stated she and the veteran established a 
common law marriage on October 8, 1988.  She indicated that 
she cohabited with the veteran from this date until his date 
of death on October 19, 1990.  On her May 2000 claim, she 
indicated that they had lived together for the last two years 
of the veteran's life and had acted as if they were married.  
However, the appellant had submitted a VA Form 21-4138, 
Statement in Support of Claim on May 31, 1989, in which she 
had stated that the veteran lived two blocks from her.  The 
veteran submitted two VA Forms 21-0517, Improved Pension 
Eligibility Verification Reports (EVR), one in May 1989 and 
the other in February 1990.  Each of these indicated that he 
was married but not living with his spouse.  

In a statement of marital relationship furnished in support 
of her claim, the appellant stated that she "always" used 
the last name of the veteran when she began living with the 
veteran.  On her application for benefits and the statement 
in support of her claim, she used the last name of 
Pribbernow.  The appellant also submitted statements from 
family and friends in May 2000.  These all stated that the 
appellant and the veteran had referred to themselves as 
husband and wife.  

The veteran's death certificate had indicated that he was 
divorced.  The claims for a burial flag and for burial 
expenses were filed by his son as his next-of-kin.  In 
February 2001, the appellant submitted an "account 
statement," with a handwritten letterhead of a Kansas bank.  
It indicated that an "account" had been opened in June 
1994, four years after the veteran's death, and that it had 
been "paid" in June 1996.  She also submitted 
correspondence from the Social Security Administration, which 
provided information concerning her widow's benefits.  

After a careful review of the evidence of record, it is found 
that the appellant is not the "surviving spouse" of the 
veteran for the purpose of entitlement to improved pension 
benefits.  It would appear that the veteran and the appellant 
may have considered themselves to be married, but the 
appellant's statement that she always used the veteran's last 
name is not very credible.  Nor is it credible that they 
lived together as husband and wife from 1988 until his death 
in 1990.  The veteran, while noting on his EVR's that he was 
not living with his spouse in 1989 and 1990 although he still 
referred to himself as married.  They each may have held 
themselves out to friends and family as being married, but 
the evidence is not overly convincing.  There may have been 
an agreement between the veteran and the appellant to be 
married.  However, the evidence does not suggest that two 
cohabited continuously for the two year period preceding the 
veteran's death.  The appellant has stated that they did live 
together; however, the evidence of record indicates the 
contrary.  As noted above, the appellant herself stated in 
May 1989 that the veteran lived two blocks away.  
Additionally, the veteran had indicated in 1989 and 1990 
EVR's that he was not living with his spouse.  The latter EVR 
was submitted only 8 months prior to his death.  Clearly, the 
evidence does not support the conclusion that the veteran and 
the appellant had continuously lived together from the date 
of the onset of the claimed common law marriage and his date 
of death two years later.  Finally, there is no evidence to 
suggest that the two held themselves out to the general 
public as being husband and wife.  While they presented 
themselves as such to family and friends, there is no 
indication that they had joint bank accounts, filed joint 
income tax returns, or had purchased anything together.  

The appellant submitted a record of an "account," not 
written on official bank stationary, which had been opened in 
1994, some four years after the veteran's death.  This does 
not establish that they held themselves out as husband and 
wife prior to his death.  In addition, she submitted a 
statement from SSA concerning her widow's benefits; however, 
this statement does not indicate the basis for her 
consideration as the veteran's widow.  In any event, this 
also does not establish that she was known to the general 
public as his wife from 1988 to 1990.  

Therefore, it is concluded that the preponderance of the 
evidence is against the appellants claim for recognition as 
the veteran's surviving spouse for the receipt of improved 
pension benefits.


	

ORDER

Recognition of the appellant as the surviving spouse of the 
veteran for the receipt of improved pension benefits is 
denied.




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

